     Case 2:20-cv-01548-JAM-JDP Document 13 Filed 11/17/20 Page 1 of 6


1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       SANDRA RHODES,                     No.   2:20-cv-01548-JAM-EFB
11                   Plaintiff,
12           v.                             ORDER GRANTING PLAINTIFF’S
                                            MOTION TO REMAND
13       MERCEDES-BENZ USA, LLC,
14                   Defendant.
15

16           This matter is before the Court on Sandra Rhodes’

17   (“Plaintiff”) Motion to Remand.        Mot. to Remand (“Mot.”), ECF No.

18   6.     Plaintiff filed suit against Mercedes-Benz USA, LLC

19   (“Defendant”) in Placer County Superior Court.         See Compl., Ex. A

20   to Mot., ECF No. 6.     Defendant removed the case to federal court,

21   invoking this Court’s diversity jurisdiction.         Notice of Removal

22   at 4 (citing 28 U.S.C. § 1332).        In response, Plaintiff filed

23   this motion to remand.        ECF No. 6.   Defendant opposed.       Def.’s

24   Opp’n., ECF No. 10.     Plaintiff did not file a reply.

25           For the reasons set forth below, the Court GRANTS

26   Plaintiff’s Motion to Remand.1

27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 10, 2020.
                                      1
     Case 2:20-cv-01548-JAM-JDP Document 13 Filed 11/17/20 Page 2 of 6


1                                 I.     BACKGROUND

2           In March 2018, Plaintiff leased a 2018 Mercedes GLS450

3    manufactured by Defendant.        Compl. at ¶ 3.   Plaintiff alleges the

4    GLS450 had various defects that required her to take the car in

5    for service several times.        Id. at ¶¶ 18-29.   The problems with

6    the car persisted and Plaintiff asked Defendant to replace or

7    repurchase the SUV.     Id. at ¶ 26.      Defendant refused.    Id. at

8    ¶ 29.   Plaintiff filed this lawsuit against Defendant on January

9    10, 2020, in Placer County Superior Court.         See Compl.       Plaintiff

10   alleges breach of express and implied warranties under both the

11   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., and the

12   Song-Beverly Consumer Warranty Act, Cal. Civil Code § 1790 et

13   seq.    Id. at ¶¶ 33-63.   Plaintiff seeks monetary relief.          Id. at

14   ¶¶ 42, 50, 55, 63.

15          On March 5, 2020, Defendant answered and simultaneously

16   served its first set of written discovery on Plaintiff.             See

17   Answer, Ex. B to Mot., ECF No. 6.         Plaintiff responded on March

18   25, 2020.   See Ex. C to Mot.       Relevant to the present motion,

19   Plaintiff stated in her March 25 response to Defendant’s Special

20   Interrogatory No. 1 that she sustained the following damages:
21   “Vehicle Cost: $70,413.98,” “Civil Penalty: As provided by

22   statute,” “Diminished Value . . . not to exceed 50% of the

23   purchase price of the vehicle,” “Aggravation and

24   Inconvenience . . . not to exceed $15,000.00,” “Loss of use,” and

25   “Other Incidental and Consequential Damages . . . not to exceed

26   $15,000.00.” Id.
27          After Plaintiff replied to the first set of discovery,

28   Defendant changed counsel.        Mot. at 4.   Defendant’s new counsel
                                           2
     Case 2:20-cv-01548-JAM-JDP Document 13 Filed 11/17/20 Page 3 of 6


1    served Plaintiff with a second set of written discovery on June

2    10, 2020, to which Plaintiff responded on July 10, 2020.            Id.

3    Defendant’s new counsel then filed a Notice of Removal on August

4    3, 2020.   See Notice of Removal, ECF No. 1. On September 2, 2020,

5    Plaintiff filed this motion to remand.        See Mot.

6

7                                  I.   OPINION

8         A.    Motion to Remand

9               1.    Legal Standard

10        A defendant may remove a case from state to federal court if

11   the federal court would have had jurisdiction over the matter

12   were it originally filed there.       28 U.S.C. § 1441; Moore-Tomas v.

13   Alaska Airlines, Inc., 553 F.3d 1241, 1243 (9th Cir. 2009).           The

14   defendant then bears the burden of establishing that removal is

15   proper.    Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992).

16        Section 1446(b) creates two thirty-day windows for removing

17   a case from state court.      28 U.S.C. § 1446.     When the presence of

18   federal jurisdiction is clear on the face of the complaint,

19   defendants must file a notice of removal within thirty days of

20   receiving the initial pleading.       28 U.S.C. § 1446(b)(1).       When
21   the complaint does not set forth grounds for federal

22   jurisdiction, defendants must file their notice of removal within

23   thirty days of receiving “a copy of an amended pleading, motion,

24   order or other paper from which it may first be ascertained that

25   the case . . . is or has become removable.”         28 U.S.C.

26   § 1446(b)(3).    The Ninth Circuit has explained: “notice of
27   removability under § 1446(b) is determined through examination of

28   the four corners of the applicable pleadings, not through
                                           3
     Case 2:20-cv-01548-JAM-JDP Document 13 Filed 11/17/20 Page 4 of 6


1    subjective knowledge or a duty to make further inquiry.”            Harris

2    v. Bankers Life and Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005).

3    Thus, if the pleading or other paper is indeterminate as to

4    removability, a defendant has no duty to inquire further. Id.

5               2.    Analysis

6           Plaintiff argues the Court should remand this suit to

7    Placer County Superior Court because Defendant’s removal was

8    untimely under either § 1446(b)(1) or § 1446(b)(3).2          See Mot. at

9    4-9.    Specifically, Plaintiff contends that both the complaint

10   and her responses to Defendant’s first set of discovery provided

11   Defendant with notice of removability on the basis of diversity

12   jurisdiction.    Id.   Thus, according to Plaintiff, the thirty-day

13   window for removal passed months before Defendant filed its

14   Notice of Removal, regardless of whether the removal clock

15   started with the filing of the complaint or with Plaintiff’s

16   March 25 discovery responses. Id.

17          Defendant does not argue it lacked notice of the complete

18   diversity of the parties, rather, Defendant contends that until

19   July 10, 2020, the amount in controversy remained indeterminate.

20   See Opp’n. at 5-8.     According to Defendant, the grounds for
21   removal, particularly whether the amount in controversy exceeded

22   $75,000, did not become clear until Plaintiff responded to

23   Defendant’s second set of Special Interrogatories on July 10,

24   2020.   Id. at 7-8.    Specifically, in this second set of

25

26
     2 Plaintiff further argues that even if the Court finds removal
     was timely, the Court still would not have subject matter
27   jurisdiction over the case. See Mot. at 9-19. Because the Court
     finds that removal was untimely, the Court does not reach the
28   additional arguments.
                                      4
     Case 2:20-cv-01548-JAM-JDP Document 13 Filed 11/17/20 Page 5 of 6


1    responses, Plaintiff provided the date on which she first

2    brought her Mercedes GLS450 in for service.         Id.   Absent this

3    date, Defendant could not calculate the mileage use offset for

4    purposes of determining the amount in controversy and

5    consequently could not determine removability.         Id.   Thus,

6    Defendant argues that when it filed its Notice of Removal on

7    August 3, 2020, it was within the thirty-day window after

8    Plaintiff’s response to the second set of discovery.          See Notice

9    of Removal.

10        However, upon review of the “four corners of the applicable

11   pleadings,” the Court finds the grounds for removal on the basis

12   of diversity jurisdiction were clear by at least March 25, 2020,

13   when Plaintiff responded to Defendant’s first set of discovery.3

14   See Harris, 425 F.3d at 694.      Particularly, Plaintiff’s response

15   to Defendant’s Special Interrogatory No. 1 (“Please itemize your

16   damages you are seeking against MERCEDES-BENZ USA, LLC with

17   respect to the Subject Vehicle”) put Defendant on notice that

18   more than $75,000 was in controversy: “Vehicle Cost:

19   $70,413.98,” “Civil Penalty: As provided by statute,”

20   “Diminished Value . . . not to exceed 50% of the purchase price
21   of the vehicle,” “Aggravation and Inconvenience . . .           not to

22   exceed $15,000,” “Loss of use,” and “Other Incidental and

23   Consequential Damages . . . not to exceed $15,000.”          See Ex. C

24   to Mot.   This response clearly provides notice that damages in

25   excess of $75,000 are at issue.       Defendant even acknowledges

26   3 Whether the complaint itself put Defendant on notice of more
27   than $75,000 being at stake is less clear, but the Court need not
     make this determination as the Court finds Plaintiff’s responses
28   to the first set of discovery did provide Defendant with notice.
                                      5
     Case 2:20-cv-01548-JAM-JDP Document 13 Filed 11/17/20 Page 6 of 6


1    that, “based on these clues and its experience with similar

2    vehicles and litigation . . .        more than $75,000 might

3    ultimately prove to be at stake.”         Opp’n. at 6.   Yet, Defendant

4    insists it was not required to “interpret clues or to do any

5    further investigation” because the law does not require it do

6    so.   Id.   Defendant is correct that the Ninth Circuit has not

7    imposed a duty on defendants to inquire where the initial

8    pleading or other document is indeterminate with respect to

9    removability.    Harris, 425 F.3d at 694.      But Plaintiff’s March

10   25, 2020 response was clear.        The amount in controversy was not

11   indeterminate and thus the removal clock began to run on March

12   25, 2020.

13         As a result, Defendant’s prior counsel missed the thirty-

14   day window between late March and April 2020 to remove this

15   case.   Accordingly, by the time Defendant’s new counsel filed a

16   Notice of Removal on August 3, 2020, it was untimely.

17

18                                 II.    ORDER

19         For the reasons set forth above, the Court GRANTS

20   Plaintiff’s Motion to Remand.
21         IT IS SO ORDERED.

22   Dated: November 16, 2020

23

24

25

26
27

28
                                           6
